*422The opinion of the Court was delivered by
Tilghman C. J.
This cause was submitted to arbitration, and the arbitrators made the following award. “We find “ for the plaintiff the balance due on a single bill, which was “given the 7th day of November, 1811, with interest from “ the date, for the use of Joseph Stahl, assigned to the said “ Stahl, by M'Ferran and wife.” It is objected, that this award is void, for uncertainty. Awards should be construed liberally, and it is the wish of the Court to support them against exceptions taken to their form. But it is essential that they should be certain. The sum for which judgment is to be entered, must be either expressly mentioned, or reference made to something extrinsic, by which that sum may be ascertained. In this award no certain sum is mentioned, nor is there any reference which leads to certainty. It was not intended to find for the plaintiff, .for the -whole amount of the single bill on which the suit was brought, but only for a balance due on it. But what that balance was, does not appear. The amount of the balance was the matter in dispute (if there was really any dispute) between the parties. There are two payments indorsed on the bill; but one of them has no date, so that the balance could not be ascertained by the indorsements, even if they had been referred to in the award. But they are not referred to; so that there is nothing certain. With all the inclination which the Court feel to supply the defects of this award, they find it impossible. It is our opinion, therefore, that the judg¿ ment should be reversed.
Judgment reversed.